[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                 FILED
                                                                U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                       No. 10-12652                   APRIL 6, 2011
                                   Non-Argument Calendar               JOHN LEY
                                 ________________________               CLERK

                             D.C. Docket No. 1:08-cr-20484-AJ-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                               Plaintiff - Appellee,

                                           versus

JAMES SAMUEL PEEPLES,

lllllllllllllllllllll                                            Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                        (April 6, 2011)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

         James Samuel Peeples appeals his classification as an armed career criminal

under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), and the
resulting 180-month total sentence of imprisonment, imposed after he pleaded

guilty to one count of being a convicted felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1), and one count of possession of marijuana, in

violation of 21 U.S.C. § 844(a). Peeples argues that his prior convictions for

burglary of unoccupied dwellings do not qualify as violent crimes under ACCA

because the offenses created no risk or possibility of violence. This Court reviews

de novo whether a conviction constitutes a violent felony under ACCA. United

States v. Matthews, 466 F.3d 1271, 1273 (11th Cir. 2006).

      ACCA defines a “violent felony” as:

             any crime punishable by imprisonment for a term
             exceeding one year . . . that–

             (i) has as an element the use, attempted use, or threatened
             use of physical force against the person of another; or

             (ii) is burglary, arson, or extortion, involves use of
             explosives, or otherwise involves conduct that presents a
             serious potential risk of physical injury to another . . . .

18 U.S.C. § 924(e)(2)(B).

      In Taylor v. United States, the Supreme Court held that an offense

constitutes “burglary” under ACCA when “either its statutory definition

substantially corresponds to ‘generic’ burglary, or the charging paper and jury

instructions actually required the jury to find all the elements of generic burglary

                                          2
in order to convict the defendant.” 495 U.S. 575, 602, 110 S. Ct. 2143, 2160

(1990). The Court defined “generic burglary” as “having the basic elements of

unlawful or unprivileged entry into, or remaining in, a building or structure, with

intent to commit a crime.” Id. at 598–99, 110 S. Ct. at 2158. Most pertinent for

our purposes, the Taylor Court noted that Congress never proposed to limit the

predicate offense to “some special subclass of burglaries that might be especially

dangerous, such as those where . . . the building is occupied,” and that Congress’s

“choice of language indicate[d] that Congress thought ordinary burglaries . . .

presented a sufficiently ‘serious potential risk’ to count toward enhancement.” Id.

at 588, 597, 110 S. Ct. at 2153, 2158.

      “The main risk of burglary arises not from the simple physical act of

wrongfully entering onto another’s property, but rather from the possibility of a

face-to-face confrontation between the burglar and a third party—whether an

occupant, a police officer, or a bystander—who comes to investigate.” James v.

United States, 550 U.S. 192, 203, 127 S. Ct. 1586, 1594 (2007) (holding that

attempted burglary, as defined by Florida law, is a “violent felony” under ACCA);

see also United States v. Matthews, 466 F.3d 1271, 1275 (11th Cir. 2006)

(determining that burglary of the curtilage of a structure “is indeed a crime that




                                          3
‘presents a serious potential risk of physical injury to another’”) (quoting 18

U.S.C. § 924(e)(2)(B)(ii)).

      Peeples’s argument that his burglary convictions presented no risk of

physical injury to others because they involved unoccupied dwellings fails under

Taylor and our precedent. Because his crimes presented a very real risk of

physical injury to innocent third parties, the district court properly categorized

Peeples’s prior convictions as violent crimes under ACCA. Accordingly, we

affirm.

      AFFIRMED.




                                          4